DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0067257 to Dave et al. in view of U.S. Patent Application Publication 2019/0159162 to Hassan and further in view of U.S. Patent Application Publication 2015/0281303 to Yousef et al.
Dave et al. ‘257 disclose:
As concerns claims 1 and 11, a mobile device (fig. 4, 404, 406) having a processor (fig. 1), memory (fig. 1) and input/output interfaces (fig. 1; 0016), wherein the processor is configured to execute instructions stored in the memory to perform an automated process that comprises: 
measuring, by the mobile device (Fig. 3-304-mobile device determines current signal strength for its current location), a signal quality at each of a plurality of various locations as the mobile device visits the various locations (0035-mobile device traveling along route, measures; Fig. 3-304 determines current signal strength for current location; 0031) to obtain a plurality of signal quality measurements (0031-strength map data that it [mobile device] has collected and stored based on its own historical experience; 0035-signal strength data for points along the route); 
averaging, by the mobile device, the signal quality measurements encountered at each of the various locations as the mobile device visits the various locations at different times (0035-mobile device traveling along route, measures), 
storing the averaged signal quality measurements in the memory of the mobile device (0031-use signal strength map data that it has collected and stored based on its own historical experience; 0032; 0035); 
determining, by the processor of the mobile device, an expected path (0004) of the mobile device; 
retrieving, from the memory by the processor, the average signal quality measurements   indicating the average signal quality of the wireless signal at each of a plurality of locations along the expected path (0005-employ wireless signal strength map when choosing route; 0029) of the mobile device;
identifying, based upon retrieved averaged signal quality measurements, one or more locations along the expected path of the mobile device wherein reduced average signal quality (0005-indication of signal strength for that geographical region) was previously measured;  
preemptively adapting a schedule of requests by the mobile device for segments of a video stream based upon the identified one or more locations to request and receive one or more segments of the video stream prior to the mobile device entering the one or more locations along the expected path of the mobile device having the reduced average signal quality; and 
storing the one or more segments of the media stream for subsequent playback of the one or more segments after the mobile device enters the one or more locations along the expected path of the mobile device having the reduced average signal quality.
Dave et al. ‘257 do not disclose an average signal quality.
Hassan ‘162 teach an average signal quality (0068-mobile device determines average signal strengths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Dave et al. ‘257 with average signal quality data, as taught by Hassan ‘162, in order to provide a relative measure of quality.

Dave et al. ‘257 do not disclose: 
preemptively adapting a schedule of requests by the mobile device for segments of a video stream based upon the identified one or more locations to request and receive one or more segments of the video stream prior to the mobile device entering the one or more locations along the expected path of the mobile device having the reduced average signal quality; and 
storing the one or more segments of the media stream for subsequent playback of the one or more segments after the mobile device enters the one or more locations along the expected path of the mobile device having the reduced average signal quality.
Yousef et al. ‘303 teach:
preemptively adapting a schedule of requests (Fig. 4-410-“Low SNR expected”, pre-caching period) by the mobile device for segments of a video stream (0018-video) based upon the identified one or more locations to request and receive one or more segments of the video stream prior to (Fig. 4; pre-cache before low SNR region) the mobile device entering the one or more locations along the expected path of the mobile device having the reduced average signal quality; and 
storing (Fig. 4; pre-caching is “storing”, pre-cached content is played back during low SNR region) the one or more segments of the media stream for subsequent playback of the one or more segments after the mobile device enters the one or more locations along the expected path of the mobile device having the reduced average signal quality.

Yousef et al. ‘303 further teach:
As concerns claim 7, the mobile device of claim 1, wherein the automated process comprises creating the schedule of requests for the segments of the video stream based upon the average signal quality (fig. 5, 520; 0045) of the wireless signal encountered at each of the plurality of locations along the expected path of the mobile device.  
As concerns claim 8, the mobile device of claim 7 wherein the adapting comprises placing early segment requests by the mobile device to thereby encourage caching (0020-cache) of additional segments of the media stream prior to the mobile device approaching a portion of the expected path that has lower average signal quality.  
As concerns claim 9, the mobile device of claim 8 wherein the adapting further comprises suspending segment requests (0019-coverage nulls; 0020-playback from cache during locations with network conditions below threshold) while the mobile device is in the portion of the expected path that has lower average signal quality.  
As concerns claim 12, the automated process of claim 11 further comprising creating the schedule of requests for the segments of the video stream based upon the average signal quality of the wireless signal encountered at each of a plurality of locations along the expected path of the mobile device (fig. 5, 530), and wherein the adapting comprises placing early segment requests by the mobile device to thereby encourage caching (0020-cache) of additional segments of the media stream prior to the mobile device approaching a portion of the expected path that has lower average signal quality.
As concerns claim 13, the automated process of claim 11 wherein the mobile device is a mobile media player device (0037-streams media content, thus a “media player”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Dave et al. ‘257 with video streaming, as taught by Yousef et al. ‘303, in order to enhance the user experience providing an additional media format. 

Claim 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0067257 to Dave et al. in view of U.S. Patent Application Publication 2019/0159162 to Hassan and U.S. Patent Application Publication 2015/0281303 to Yousef et al. in view of U.S. Patent Application Publication 2013/0308470 to Bevan et al.
Dave et al. ‘257 as modified do not disclose:
As concerns claims 3 and 14, wherein the data that indicates the signal quality of the wireless signal is an RSSI value determined by an RF interface of the mobile device.  
Bevan et al. ‘470 teach:
As concerns claims 3 and 14, wherein the data that indicates a signal quality of the wireless signal is an RSSI value (0088) determined by an RF interface (fig. 2) of the mobile device.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Dave et al. ‘257 as modified with RSSI as connection information, as taught by Bevan et al. ‘470, in order to provide a measured attribute directed to signal quality. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0067257 to Dave et al. and U.S. Patent Application Publication 2019/0159162 to Hassan and U.S. Patent Application Publication 2015/0281303 to Yousef et al. and further in view of U.S. Patent Application Publication 2017/0272972 to Egner et al.
Dave et al. ‘257 as modified do not disclose:
As concerns claim 6, the mobile device of claim 1 wherein the determining of the expected path of the mobile device comprises analyzing, by the mobile device, previous movements of the mobile device at similar times of the day.  
	Egner et al. ‘972 teach:
As concerns claim 6, the mobile device of claim 1 wherein the determining of the expected path of the mobile device comprises analyzing, by the mobile device, previous movements of the mobile device at similar times of the day (0148, 0157-0159, 0099).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Dave et al. ‘257 with predicting movement based on previous movements, as taught by Egner et al.’972, in order to provide a trajectory estimation for a future time to provide optimal network connections.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0067257 to Dave et al. and U.S. Patent Application Publication 2019/0159162 to Hassan and U.S. Patent Application Publication 2015/0281303 to Yousef et al. as applied to claim 1 above in view of U.S. Patent Application Publication 2019/0044609 to Winkle et al.
Dave et al. ‘257 as modified do not disclose:
As concerns claim 10, the mobile device of claim 1 wherein the automated process further comprises the mobile device monitoring its geographic location to identify any deviation from the expected path, and wherein the adapting comprises updating the schedule of requests by the mobile device based upon expected average signal quality at locations on the new expected path.  
	Winkle et al. ‘609 teach:
As concerns claim 10, the mobile device of claim 1 wherein the automated process further comprises the mobile device monitoring its geographic location to identify any deviation from the expected path (0044-0045), and wherein the adapting comprises updating the schedule of requests by the mobile device based upon expected average signal quality at locations on the new expected path (0044-0045).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Dave et al. ‘257 as modified with a new path and updated data, as taught by Winkle et al. ‘609, in order to avoid low signal areas. 

Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered but they are not persuasive. 
The applicant argues “There is no teaching (or fair suggestion) to use locally collected and processed data for use in media streaming, as recited in our claims”. 
The claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. The prior art of Dave discloses measuring and storing signal data locally (see rejection above). The inclusion of additional features by the prior art (i.e. embodiments covering sending and/or retrieving data from a server) do not preclude the prior art from disclosing and/or teaching the claimed invention. Furthermore, in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The applicant argues Dave lacks any mention of a media stream. The prior art of Yousef et al. ‘303 has been identified in the rejections cited above as teaching the claimed limitations directed to the use of media streaming.

The applicant further argues “the Yousef reference does not describe a mobile device that records signal quality data and that schedules media streaming requests based upon analysis of its own previously-stored signal quality data”. 
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The prior art of Dave discloses a mobile device storing its own signal quality data (as recited in the rejection above).



The applicant argues “Hassan does not relate to video streaming at all”. 
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The prior art of Yousef teaches the claimed limitations directed to “streaming”, as recited in the rejections above. The employment of calculating an “average” for a data set, is a well-known and obvious mathematical calculation and calculating an “average” for a set of data does not appear to be an inventive limitation. It would have been obvious and well within the knowledge of one of ordinary skill in the art before the effective filing date of the invention to calculate an “average” for a set of data. Hassan further teaches the data set is directed to “signal data”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPGPub 2020/0092019 disclose: 0032-signal map stored in a local database, updated periodically; signal data system 30- signal strength from mobile devices; determine average of reported signal strength at multiple locations ; *0029-signal data system 30 -located on user’s mobile device; USPGPub 2018/0192391 disclose: 0026-mobile device traveling collect/store signal measurements; USPGPub 2015/0105098 disclose: 0025-radio heat map stored in local memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451